IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,115-01


                      EX PARTE STEVEN CEASAR URESTI, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 39,257-A IN THE 70th DISTRICT COURT
                               FROM ECTOR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of manslaughter and

sentenced to twenty years’ imprisonment.

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to timely file a notice of appeal or motion for new trial. Specifically, Applicant alleges

counsel did not file a motion for new trial until fifty-seven days after sentence was pronounced in
                                                                                                       2

open court.1 We remanded this application to the trial court for findings of fact and conclusions of

law.

       The trial court has determined, based upon the record and an affidavit filed by counsel, that

counsel failed to timely file a notice of appeal. We find that Applicant is entitled to the opportunity

to file an out-of-time appeal of the judgment of conviction in Cause No. 39,257-A from the 70th

District Court of Ector County. Applicant is ordered returned to that time at which he may give a

written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: August 26, 2015
Do not publish




       1
           Appellate counsel was not appointed until after the motion for new trial was filed.